—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated January 6, 1977, which, after a statutory fair hearing, affirmed a determination of the local agency to, inter alia, discontinue petitioner’s public assistance grant, the State commissioner appeals from, stated portions of a judgment of the Supreme Court, Queens County, dated September 6, 1977, as corrected by an order of the same court, dated December 28, 1977, which, inter alia, annulled that portion of his determination which affirmed the discontinuance of petitioner’s public assistance grant. Judgment, as corrected, reversed insofar as appealed from, on the law, without costs or disbursements, and proceeding dismissed on the merits. The prorating of the household expenses by the State commissioner between the petitioner and her child was not arbitrary and capricious. Thus, the conclusion that each had a surplus over his or her "pro rata share of the needs” was proper, and the reasoning of Johnson v Harder (383 F Supp 174, affd 512 F2d 1188, cert den 423 US 876) is inapplicable here. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.